Exhibit 21 Subsidiaries of the Registrant (as of December 31, 2012) % JURISDICTION XL Group plc Ireland XLIT Ltd. Cayman XL Company Switzerland GmbH Switzerland EXEL Holdings Limited Cayman X.L. Property Holdings Limited Bermuda XL Insurance (Bermuda) Ltd Bermuda Mid Ocean Holdings Limited Bermuda XL London Market Group Ltd UK Brockbank Holdings Ltd UK County Down Limited UK Dornoch Limited UK Stonebridge Underwriting Ltd UK XL London Market Ltd- Syndicate 1209 UK XL London Market Services Ltd UK Denham Tower Underwriting Agents (PTY) Limited (In Liquidation) South Africa XL Re Ltd Bermuda XL BCM Limited UK XL CCM Ltd (In Liquidation) UK ECS Reinsurance Company Inc. Barbados Global Capital Underwriting Ltd. UK Fundamental Insurance Investments Ltd Bermuda FII Partners LLC 99 Delaware FII Partners Ltd Bermuda FII Partners LLC 1 Delaware XL Re Europe Limited Ireland XL Insurance (Gibraltar) Limited Gibraltar XL EP Plc UK XL Re Latin America Ltd Switzerland XL Latin America Investments Ltd Bermuda XL Re Participacoes Brasil Ltda. Brazil XL Resseguros Brasil S.A. Brazil XL Re Latin America (Argentina SA) 80 Argentina XL Re Latin Escritório de Representação no Brasil Ltda Brazil XL PP Limited (In Liquidation) UK XL (Brazil) Holdings Ltda Brazil XL Services (Bermuda) Ltd Bermuda XL Life Ltd Bermuda Reeve Court General Partner Limited Bermuda Reeve Court 4 Limited Partnership Bermuda Reeve Court 6 Limited Partnership Bermuda XL Gracechurch Limited UK XL Insurance (UK) Holdings Limited UK XL Capital Finance (Europe) plc UK XL Insurance Argentina S.A. Compañia de Seguros 90 Argentina XL Services UK Limited UK XL Insurance Company Limited UK XL Insurance Argentina S.A. Compañia de Seguros 10 Argentina XL Insurance (China) Company Ltd 49 China XL Seguros Brasil S.A. Brazil XL Holdings Proprietary Limited South Africa XL Insurance Company Ltd South Africa XL Financial Holdings (Ireland) Limited Ireland XL Finance (Ireland) Limited Ireland XL Services Canada Ltd. Canada % JURISDICTION X.L. America, Inc. Delaware XL Financial Solutions, Inc. Delaware XLA Garrison L.P. Delaware XL Reinsurance America Inc. New York XL Insurance (China) Company Ltd 51 China Greenwich Insurance Company Delaware Global Asset Protection Services, LLC Connecticut Global Asset Protection Services Company Limited Japan Global Asset Protection Services Consultancy (Beijing) Company Limited China XL Insurance America, Inc. Delaware XL Select Insurance Company Delaware XL Insurance Company of New York, Inc. New York XL Group Investments LLC Delaware XL Group Investments Ltd Bermuda XL Specialty Insurance Company Delaware Indian Harbor Insurance Company North Dakota 37 Lambert Road LLC Delaware XL Global, Inc. Delaware X.L. Global Services, Inc. Delaware Eagleview Insurance Brokerage Services, LLC Delaware XL Life and Annuity Holding Company Delaware XL Life Insurance and Annuity Company Illinois XL Asset Funding Company I LLC Delaware ECS, Inc. (In Liquidation) Pennsylvania XL Investments Ltd Bermuda XL Capital Products Ltd Bermuda XL SGS Holdings Inc. Delaware Garrison Investments Inc. (**) Barbados Kensington Investments Inc. Barbados XLB Partners Inc. Barbados X.L. Investments (Barbados) Inc. Barbados XL (SERVICES) S.a.r.l. Luxembourg XL (SPECIALTY) S.a.r.l. Luxembourg XL (WESTERN EUROPE) S.a.r.l. Luxembourg XL Swiss Holdings Ltd Switzerland XL Re Latin America (Argentina SA) 20 Argentina XL Insurance Switzerland Ltd. Switzerland Vitodurum Reinsurance Company Ltd. Switzerland XL Services Switzerland AG Switzerland XL India Business Services Private Limited India XL Insurance Mexico SA de CV Mexico (**) Limited Partner of XLA Garrison L.P.
